Citation Nr: 1219373	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  06-30 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a neurological disorder, to include a demyelinating condition such as multiple sclerosis or primary lateral sclerosis (PLS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1981 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PLS.  The Veteran timely appealed that issue.

This case was initially before the Board in October 2010, when it was found that the appeal also encompassed a claim to reopen a previously-denied claim of service connection for multiple sclerosis.  The Board found that new and material evidence had been received since that denial, and reopened that claim in the October 2010 rating decision.  The Board has recharacterized the issue as noted on the title page in order to more accurately reflect the Veteran's claim and the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

After reopening the claim of service connection for multiple sclerosis, the Board remanded the above noted neurological disorder claim for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the previous October 2010 remand, the Board instructed that the Veteran be afforded a VA examination; he underwent such examination in February 2011.  During that examination, the VA examiner stated that after examination of the record and the Veteran he could not diagnose either multiple sclerosis, PLS, amyotrophic lateral sclerosis (ALS), or stiff-person syndrome due to the absence of several key neurological findings.  Instead, he noted that the Veteran's psychological evaluations in the past suggested a "strong psychogenic component...."  He recommended referrals to a neurologic Movement Disorders specialist, who was an expert in distinguishing psychogenic overlay from a possible underlying neurological condition, a neuro-opthalmologist and speech pathologist.

In light of the Veteran's complicated neurological symptomatology picture, the lack of any diagnosis for any neurologic condition such as multiple sclerosis, PLS, ALS, or stiff-person syndrome by the above examiner, and his recommendations as well as the Veteran's representative's request for an independent medical examination (IME), the Board finds that a remand for a VA examination before a panel of examiners of mixed specialties is necessary at this time.  Specifically, the Board notes that it appears there is a mixture of neurologic and psychiatric disorders at play, as noted by the most recent VA examiner.  

Accordingly, a remand for a panel examination of the Veteran is in order here.  Additionally, ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Charleston VA Medical Center, or any other VA medical facility that may have treated the Veteran since September 2010 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his claimed neurological disorder, which is not already of record, including from Dr. Grinman.  After securing the necessary release forms, attempt to obtain and associate those identified private treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination before a panel of examiners to include: (a) a neurological moving disorders specialist (such person should be versed in distinguishing psychogenic overlay from a possible underlying neurological disorder); (b) a neuro-opthalmologist; (c) a psychologist; and (d) a speech pathologist in order to determine whether any current neurological/psychiatric disorder is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

All tests deemed necessary should be conducted, including any MRI, EMG, spinal tap, or other neurological or psychiatric test deemed necessary, and the results reported in detail.  


After examination and review of the claims file, the panel of examiners should opine as to the following:

The examiners should render a diagnosis of all  conditions found relating to the Veteran's claimed neurological condition, characterized by PLS/multiple sclerosis, ataxia, dysarthria, tremors, and diplopia.

(a) The examiners should list the noted associated symptomatology with respect to  each disorder found.

(b) For each diagnosis, the examiners should state whether it is more likely, less likely or at least as likely as not (50 percent or greater probability) that the diagnosed disorder began in or is the result of military service.  The examiners should specifically discuss the VA examinations of record (June 2005 and February 2011), Dr. B.'s two letters, the 1984 service hospitalization and 1985 Medical Board Examination, and other evidence of record, including the Veteran and his ex-wife's lay statements as to continuity of symptomatology since 1985, which include complaints of generalized weakness and other neurologic symptomatology.  

For a succinct resertation of relevant facts, the examiners should see the Board's previous October 2010 remand, though merely reviewing that remand order should not be considered sufficient claims file review.

(c) 
If and only if multiple sclerosis is diagnosed, the examiners should discuss any manifestations of a neurological disease between 1985 and 1992, as they relate to the Veteran's diagnosis of multiple sclerosis, the relevant presumptive time period in question under 38 C.F.R. § 3.307(a)(3).

All opinions must be accompanied by a clear rationale.  If the examiners opine that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

For convenience of the Veteran, all such examiners in the panel should endeavor to simultaneously examine the Veteran, such that he only need to submit to a single examination; the panel should then prepare a single examination report of their examination and findings, complete with their conclusions and opinions.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a neurological disorder, to include a demyelinating condition such as multiple sclerosis or PLS.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


